Citation Nr: 0504128	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  93-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of post-traumatic stress disorder with a history 
of anxiety disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

In June 1996, the service department certified that the 
appellant had active service from December 1960 to December 
1962 and from January 1963 to July 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The agency of original jurisdiction (AOJ) established service 
connection for PTSD in a March 1991 rating decision, and a 
noncompensable evaluation was assigned.  In March 1992, the 
AOJ assigned a 10 percent disability evaluation was assigned.  
In a June 2004 rating decision, a 30 percent evaluation was 
assigned.  Since the increase to 30 percent did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In December 
1994 and November 1998, the matter was remanded to the AOJ 
for additional development.  In June 2003, additional 
evidence was associated with the claims file.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a hearing at the RO in June 1992.  
A transcript of the hearing has been associated with the 
claims folder.  In June 2002, the appellant withdrew his 
request for a travel board hearing.  


FINDINGS OF FACT

1.  PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and reduced reliability, due to such symptoms as anxiety and 
nightmares.

2.  PTSD is manifested by no more than a definite impairment 
in establishing or maintaining relationship and symptoms 
producing definite industrial impairment.  


CONCLUSION OF LAW

PTSD is no more than 30 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004); 38 C.F.R. § 4.132, Diagnostic Code 9411(effective 
prior to November 7, 1996),


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in November 1990, a history of PTSD 
symptoms was noted.  The appellant stated that symptoms, to 
include numbing, hypervigilance, and startle response, had 
decreased over the years.  He indicated he had or had had 
nightmares, and denied flashbacks.  Recurrent thoughts were 
noted.  

On examination he was appropriately groomed and dressed.  He 
was noted to be pleasant, cooperative, and alert.  He was 
oriented in all spheres.  His affect and mood were 
appropriate to his thought content.  There was no evidence of 
any depression or overt anxiety symptomotology.  There was no 
evidence of delusional thinking or ideas of reference.  The 
examiner noted the appellant had addressed proverbs and 
serial 7s well.  Insight and judgment were intact.  The 
relevant diagnoses were:

Axis I:		History of PTSD and anxiety disorder
Axis II:	Obsessive compulsive traits
Axis IV:	Psychosocial stressors - mild to moderate
Axis V:	Social adaptation - good

The examiner stated that the appellant presented with some of 
the symptomatology of PTSD and anxiety disorder.  He added 
that he appeared to have coped with both.  

At the June 1992 RO hearing, the appellant testified that he 
became nervous under stress.  Transcript at 5 (1992).  He 
stated that he did not have difficulty concentrating and felt 
that his memory was good.  Id. at 6.  He added that he slept 
six to seven hours per night and woke up two times per night.  
Id at 7.  

A January 1992 VA treatment record notes the appellant was 
casually groomed and compliant.  The report notes that he 
lived alone.  Good eye contact and improved sleep were.  The 
appellant related that he was only able to get temporary 
employment due to a hiring freeze.  The record indicates that 
his hair was starting to grow back as a result of decreased 
stress.  The assessment was moderate anxiety.  The examiner 
added that the appellant had a decreased ability to handle 
stressful work.  In March 1992, the examiner noted the 
appellant he was not as depressed as he had been previously.  
Temporary employment was noted.  Records dated from May 1992 
to July 1992, reflect assessments of anxiety and dysthymia.  
The records note he was casually groomed and oriented.  A 
January 1993 record notes temporary employment.  The 
assessments in January 1994 and June 1994 were PTSD and 
anxieties.  

A private treatment record, dated in September 1994, notes 
the appellant's report that his employer told him he would no 
longer have a job in 10 days.  The record notes he was very 
anxious and was crying loudly.

On VA examination in April 1995, the examiner stated the C-
file was reviewed.  The report of examination notes the 
appellant lived alone and had little social life.  He 
complained of becoming easily upset and nervous, occasional 
nightmares of Vietnam, avoidance symptoms, some insomnia, 
occasional anger and irritability, and hypervigilance.  A 
typical startle response was noted.  

On examination little or no change since the last visit was 
noted.  He was noted to be neatly groomed and dressed, and 
pleasant and cooperative.  He was oriented times three.  His 
affect was somewhat blunted.  His mood was appropriate to his 
thought content.  There was no evidence of any marked 
depression or overt anxiety symptomatology.  There was no 
evidence of thought disorder.  He had no problems with serial 
subtractions or proverbs.  Insight and judgment were grossly 
intact.  The relevant diagnosis was PTSD with anxiety.  A GAF 
score of 60 was assigned and 60 in the past year.  

On VA examination in September 1997, the examiner noted that 
the appellant's speech was jumbled and difficult to 
understand.  The examiner stated that there was no real 
loosening of associations or derailment.  The examiner added 
that "words pile[d] on words" making it difficult to 
understand.  The report notes that when the appellant spoke 
more slowly his speech became more intelligible.  Troubling 
symptoms of PTSD were noted to include infrequent intrusive 
thoughts two to three times per month, with a recent increase 
in severity.  He denied having or having had flashbacks.  The 
report notes the appellant seemed to be uncertain about his 
relationships with people.  He stated that he played softball 
and related that he was not interested in watching football, 
baseball, or wrestling as he had been in the past.  A normal 
startle reaction was noted.  The appellant stated that 
anxiousness did not cause him to awaken at night.  The 
appellant indicated that he was a cheerful person and 
attributed low energy to arthritis. He denied brooding on 
death, wishing for death, and having suicidal thoughts.  He 
added that he had a good relationship with his siblings.  He 
stated he was unable to obtain employment.  The assessment 
was PTSD.  A GAF of 70 was assigned.  

On VA examination in December 2001, the examiner stated the 
C-file had been reviewed.  The examiner noted past GAF scores 
of 77, 70, and 75, that no psychiatric medication had been 
prescribed for the appellant since September 2000, and that 
PTSD had been noted to be stable or at baseline.  The 
appellant stated that the appellant was doing much better 
overall with PTSD symptoms than he had been in the previous 
five years.  An occasional nightmare about Vietnam was noted.  
The report notes the appellant active in church activities 
and was an assistant pastor.  The appellant stated that since 
1990, he worked from 9:30 a.m. to 8:00 p.m., Tuesday through 
Saturday, as a barber in a shop he owned.  He added that the 
work was made difficult by shoulder pain.  He stated he 
enjoyed watching television, reading, and studying.  The 
report notes that he was divorced and had a good female 
friend who he visited with frequently.  He was noted to visit 
with siblings and described relationships with his family 
members as "fine."  The examiner stated that the appellant 
appeared to be functioning well in employment, self-care, and 
church activities.  He added that aside from church 
activities, he had a social relationship with a lady friend 
and no others.  The examiner stated that he had limited 
contact with family members and generally seemed to isolate 
himself from others when not working or at church.  The 
examiner added that despite physical health, the appellant 
appeared to be keeping all appointments and taking care of 
himself.  

On examination he was casually dresses and well groomed.  He 
was alert and oriented to person, place, and time.  He was 
cooperative and pleasant.  Mood was noted to be fine, except 
for pain. Affect was euthymic.  Eye contact was fair.  Speech 
was normal in rate and volume.  Thought process was coherent, 
relevant, and goal directed.  He denied past suicide 
attempts, current or past suicidal and homicidal ideation, 
paranoid thoughts, thought insertion, thought broadcasting, 
thought withdrawal, and ideas of reference.  He indicated 
trust in people.  Immediate recall and remote memory were 
grossly within normal limits.  He could recall 3/3 words 
after five minutes.  His concentration was fair.  He could 
recall five digits forward and four digits backwards.  He 
performed serial subtractions (by 3s) with good accuracy, but 
slowly.  He could spell the word "world" backwards.  His 
performance on tasks involving doing simple arithmetic 
calculations in his head was noted to be excellent for 
addition, and unimpaired for multiplication.  His abstract 
and analytical ability, measured by a test of similarities, 
was noted to be concrete.  He recognized that proverbs 
required an abstract interpretation.  Judgment and insight 
were good.  

The examiner noted that the appellant did not describe 
obsessive or ritualistic behavior, or current problems with 
impulse control, anger control, or inappropriate behavior.  
He denied a depressed mood or anxiety.  He denied panic 
attacks.  Sleep disturbance did not interfere with his 
ability to carry on daily activities.  Occasional waking to 
take pain pills was noted.  

The diagnosis was PTSD, chronic.  A current GAF score of 70 
was assigned.  Highest GAF during the past year was noted to 
be 77.  The examiner noted PTSD symptoms with mild, residual 
symptoms and limited impairment of psychosocial functioning.  
He added that the appellant marginally met the criteria for a 
diagnosis of PTSD.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155. A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130, effective 
November 7, 1996.

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2004), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2004).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify.  He was notified of the 
evidence necessary to substantiate the claim in the October 
1991 statement of the case, the April 1992, September 1992, 
and March 2002 supplemental statements of the case.  By 
letter, dated in May 2003, the appellant was notified that 
additional VA and private medical evidence was requested.  By 
letter dated in December 2004, the appellant was advised of 
the procedures by which to submit additional evidence 
relevant to the claim.  The June 2004 supplemental statement 
of the case advised the reasons and bases for the decision.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions in the March 2002 supplemental 
statement of the case.  The claimant was specifically advised 
of the type of evidence which would establish the claims and 
the claimant was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date 
the VCAA was enacted.  In Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) the Court stated that it recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  However, it indicated that the appellant had 
the right to VCAA content-complying notice and proper 
subsequent VA process.  The AOJ has notified the appellant of 
VCAA and issued supplemental statements of the case, to 
include a June 2004 supplemental statement of the case.  
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In June 
2004, the AOJ assigned a 30 percent evaluation 1990.  
Accordingly, the issue is whether a rating in excess of 30 
percent for PTSD is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.  
The Board notes that the appellant filed his claim in August 
1990.  The criteria for mental disorders were amended in 
November 1996.  In determining that a higher evaluation is 
not warranted, the Board has considered both the old and new 
criteria.  VAOPGCPREC 11-97 (March 26, 1997).

Initially, the Board notes that GAF scores of 60, 70, 75, and 
77 have been assigned.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence, 
which the Court has noted to be of importance.  Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 71 to 80 reflect no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork) and if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument).  Scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In reaching 
a determination in this case, the Board has considered the 
whole of the evidence, to include the appellant's statements, 
the assigned GAF scores, and the medical opinions.

The evidence reflects that the appellant's PTSD symptoms are 
no more than moderate.  While the December 2001 VA examiner 
noted the appellant had a tendency to isolate himself, the 
evidence reflects is an associate pastor, has a significant 
female fried, and that he has amicable relationships with 
family members.  While there is evidence of occupational 
impairment, such have been attributed to other disabilities, 
to include a shoulder disorder.  While a January 1992 VA 
treatment record notes a decreased ability to handle 
stressful work, the appellant was nevertheless employed.  In 
fact, the record reflects he has been employed as a barber 
for many years.  Regardless, the November 1990 VA examiner 
specifically stated that psychosocial stressors were mild to 
moderate.  The January 1992 examiner stated that anxiety was 
moderate.  The December 2001 specifically stated there was 
limited impairment of psychosocial functioning with mild 
residual PTSD symptoms.  In addition, he has consistently 
been appropriately groomed, and dressed.  In November 1990, 
he was oriented in all spheres his affect and mood were 
appropriate to thought content.  His insight and judgment 
were intact in November 1999 and April 1995.  There is no 
evidence of circumstantial or circumlocutory or stereotype 
speech.  While the September 1997 noted the appellant had 
unusual speech, he specifically stated there was no loosening 
of associations or derailment.  He noted that as the 
appellant spoke more slowly, the speech was more 
intelligible.  The December 2001 VA examiner specifically 
stated that speech was normal in rate and volume and there 
was not obsessive or ritualistic behavior.  He denied panic 
attacks.  Clearly, the appellant's PTSD symptoms do not 
warrant an evaluation in excess of 30 percent regardless of 
which neuropsychiatric criteria are used.  Furthermore, the 
GAF scores reflect professional opinions that there is no 
more than moderate industrial impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

An increased evaluation for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


